Citation Nr: 1043538	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right shoulder strain.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to March 1990 
and had subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
that decision, the RO denied entitlement to service connection 
for tinnitus, right shoulder strain, and low back strain.

Jurisdiction over this case was subsequently transferred to the 
VARO in Oakland, California, and that office forwarded the appeal 
to the Board.

The Veteran requested a Board hearing in his June 2007 
substantive appeal (VA Form 9), but withdrew this request in an 
October 2010 statement in support of claim (VA Form 21-4138).

The issues of entitlement to service connection for right 
shoulder strain and low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There was no continuity of tinnitus symptomatology and tinnitus 
is not related to service.


CONCLUSION OF LAW

Chronic tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an April 2006 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claim for service 
connection/increased ratings for tinnitus.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the April 2006 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in April 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private treatment 
records.  In addition, the Veteran was afforded an October 2006 
VA examination as to the etiology of his tinnitus.  This 
examination was adequate because, as shown below, the VA examiner 
reviewed the claims file, examined the Veteran, and one of her 
reasons for her conclusion was valid and based on an accurate 
characterization of the evidence of record.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is 
adequate when it is based on consideration of the Veteran's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that VA's evaluation of the 
claimed disability will be a fully informed one.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service connection 
for tinnitus is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence, including the Veteran's competent, credible 
statements, and the October 2006 VA examination report, reflect 
that he has tinnitus.  The Veteran also indicated in his December 
2006 notice of disagreement (NOD) that he was exposed to loud 
noise and suffered acoustic trauma in service as a result of 
being exposed to gun fire while serving in the infantry and as a 
mortar man.  He also indicated that he began hearing buzzing in 
his ears, which he had not heard before, while in service.  The 
Veteran is competent to so testify, and the Board finds this 
testimony credible.  Charles, 16 Vet. App. at 374 (veteran's 
testimony that he experienced ringing in the ears in and since 
service was competent evidence of tinnitus).  Thus, there is 
competent, credible evidence of current tinnitus and in-service 
acoustic trauma and tinnitus.  The only remaining questions are 
whether there is evidence of a nexus between the current tinnitus 
and the in-service acoustic trauma and tinnitus, or whether there 
was continuity of tinnitus symptomatology indicating such a 
nexus.  For the following reasons, the Board finds that there is 
no competent, credible evidence of continuity of symptomatology 
and the weight of the evidence is against a finding of nexus.

The Veteran's statements do not indicate continuity of tinnitus 
symptomatology.  In his NOD and substantive appeal, the Veteran 
indicated that he was exposed to noise, suffered from acoustic 
trauma, and heard a buzzing in his ears that he did not 
experience prior to entering service.  On the October 2006 VA 
audiological examination, the Veteran indicated that he 
experienced recurrent tinnitus and that the onset was unknown, 
but did not indicate whether or not he experienced continuously 
from service.  The STRs and the post service Army Reserve records 
similarly reflect that there was no continuity of tinnitus 
symptomatology.  The only reference to the ears in the STRs is a 
February 1988 treatment note indicating that the Veteran 
complained of pain in the inner ear for for two days with a 
drawing sensation in the neck, no loss of hearing, no trauma, and 
no drainage.  After a negative ear examination and observation of 
swollen lymph nodes in the neck, the assessment was neck strain.  
On the January 1999 Reserve enlistment examination, the ears were 
normal on examination and the Veteran indicated in the 
contemporaneous report of medical history that he had never had 
and did not have ear trouble, but indicated that he did have or 
had had hearing loss.  On the December 1999 periodic examination, 
the ears were normal, and the Veteran indicated in the 
contemporaneous report of medical history that he did not have 
and had never had ear trouble or hearing loss.  On the November 
2004 retention examination, the ears were normal and the Veteran 
indicated in the contemporaneous report of medical history that 
he did not have and had never had ear trouble or hearing loss.  
Thus, the Veteran did not indicate in his statements in 
connection with the appeal or to the VA examiner that he 
experienced continuity of tinnitus symptomatology and did not 
indicate on any of the post service examinations or in the 
reports of medical history that he experienced ear trouble or 
ringing in the ears.  The Board therefore finds that there is no 
lay or medical evidence of continuity of symptomatology.

As to whether, in the absence of continuity of symptomatology, 
there is nevertheless a nexus between the current tinnitus and 
the in-service acoustic trauma and tinnitus, there are two 
conflicting opinions.  On one side is the Veteran's opinion, 
expressed in his NOD and substantive appeal, that his tinnitus is 
related to service.  The Veteran reasoned that he did not have 
buzzing in the ears prior to service, and only experienced it 
after he entered service and suffered acoustic trauma.  On the 
other side is the opinion of the audiologist who performed the 
October 2006 VA examination.  After reviewing the claims file and 
examining the Veteran, the audiologist concluded that the 
Veteran's current tinnitus was not related to service.  She gave 
three reasons for her conclusion.  First, she noted that the ear 
pain complained of in service, noted in the February 1988 STR, 
was diagnosed and treated as neck strain.  Second, she noted that 
there was no evidence of complaints of tinnitus during or shortly 
after service.  Third, she indicated that the Veteran's 
description of his tinnitus was not consistent with it having a 
relationship to service, but, rather, was normal tinnitus of the 
kind seen in the general population.

Assuming that the Veteran is competent to offer testimony as to 
the etiology of his tinnitus, and that this testimony is 
credible, the Board finds that the probative value of his 
positive nexus opinion is less than the negative nexus opinion of 
the October 2006 VA examiner, for the following reasons.  The 
October 2006 VA examiner reviewed the claims file, examined the 
Veteran, and gave three reasons for her conclusion that the 
Veteran's tinnitus was not related to service.  Two of those 
reasons are inadequate bases for the conclusion.  The lack of 
diagnosis of tinnitus in service, both in the specific instance 
in response to complaints of ear pain and in general, do not 
constitute an adequate rationale because the Board has found that 
the Veteran's statements as to in-service acoustic trauma and 
tinnitus are competent and credible.  The absence of 
contemporaneous medical evidence is not in and of itself a valid 
basis for an opinion that a disability did not exist, 
particularly when the Veteran's testimony that he experienced the 
symptoms of that disability are credible.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the third reason 
given by the examiner constitutes an independent and adequate 
rationale for her conclusion.  She made a medical determination 
that, based on her examination and the Veteran's description of 
his tinnitus, its etiology was not one that had its cause or 
onset in service, but, rather, was tinnitus of the type that 
would appear in the general population absent such a cause.  The 
Board cannot exercise its own medical judgment, and therefore 
accepts this reason as a valid one not based on the absence of 
contemporaneous evidence of tinnitus during service.  As this is 
the medical opinion of a trained professional with a valid 
rationale based on an accurate characterization of the evidence 
of record, it is entitled to substantial probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations include whether the person opining is sufficiently 
qualified and informed).  In contrast, the Veteran's opinion was 
a general statement by a layperson that he began hearing buzzing 
in his ears, which he had not heard before, after being exposed 
to loud noise in service.  Thus, the more specific and well 
reasoned opinion of the trained professional based on the nature 
of the tinnitus experienced by the Veteran is of greater weight 
than his general lay observation of experiencing tinnitus after 
hearing loud noise in service.

For the foregoing reasons, the weight of the evidence is against 
a nexus between tinnitus and service and the lay and medical 
evidence reflect a lack of continuity of symptomatology.  
Consequently, the preponderance of the evidence is against the 
claim for entitlement to service connection for tinnitus.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 
1366 (Fed. Cir. 2001).


 



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The October 2006 VA examiner diagnosed chronic strain of the 
lumbosacral spine and an October 2006 VA X-ray report indicated 
mild degenerative changes.  The Board has recharacterized the 
issue more broadly.  As to the right shoulder, there were normal 
findings on examination and X-ray and the Veteran denied all 
symptoms except pain.  The examiner diagnosed chronic strain of 
the right shoulder, currently asymptomatic.  The STRs contain 
complaints of back pain and a diagnosis of pulled right shoulder 
muscles.  The October 2006 VA examiner opined that it was not 
likely ("less likely than not") that the Veteran's low back and 
right shoulder "conditions" were related to service.  In regard 
to the shoulder there was a diagnosis of a chronic strain that 
was asymptomatic.  He did not offer any rationale for either 
conclusion.  The examiner did not explain how a chronic strain 
would be asymptomatice.  The Board is therefore compelled to 
remand the claims for another examination with opinions including 
rationales.   See Nieves-Rodriguez, 22 Vet. App. at 304 (VA 
examination report not entitled to any weight in a service-
connection context if it contains only data and conclusions).

While the VA examiner indicated that the Veteran's right shoulder 
was asymptomatic, the Veteran has offered competent, credible 
statements that he experiences pain.  Thus, the absence of any 
reasoning to support the conclusion that the "asymptomatic" 
right shoulder strain is unrelated to service is not harmless 
error, and a new examination including an opinion as to the 
etiology of a right shoulder disability or symptoms is warranted.

Accordingly, the claims for service connection for right shoulder 
strain and low back disability are REMANDED for the following 
action: 

Schedule the Veteran for a VA examination 
as to the etiology of his low back and 
right shoulder.  All necessary tests should 
be conducted.  The claims file must be sent 
to the examiner for review.

As to any diagnosed disability, the 
examiner should indicate whether it is as 
least as likely as not (50 percent 
probability or more) that it is related to 
the in-service back or shoulder symptoms or 
anything else in service.

The examiner should rule in or out the 
presence of a chronic strain.  A complete 
rationale should accompany any opinion 
provided.  

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


